DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed 13 May 2022. 

Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
The 112b rejections are withdrawn in light of Applicant’s amendment. 
The double patenting rejection is maintained. Applicant did not identify any particular claim limitations which differentiate over the ‘108 patent. 
Applicant’s arguments, filed 13 May 2022, with respect to the rejection(s) of claim(s) 1-16 under 35 USC 103 to Kaplan’849  have been fully considered and are not persuasive. Applicant did not identify any particular claim limitations which overcome Kaplan’849. Kaplan’849 is considered to still read on the claims. 
To advance prosecution, a new ground(s) of rejection is made in view of Seguin’655 in view of Uflacker’203. 
Claim Objections
Claim 9 objected to because of the following informalities:  Claim 9 contains a grammar error: it says “the longitudinal member comprises is a single filament”. To overcome this issue, the Office suggests deleting the word “is”. Appropriate correction is required.


Information Disclosure Statement
The information disclosure statement filed 13 May 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it lists office actions under “patent documents”. Office actions do not have a publication date and are not considered patent documents. They should be listed under “nonpatent literature”. 
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites “a longitudinal member extending from the first one and/or the second one of the plurality of proximal ends of the transition portion and not coupled with circumferential member.” 
Claim 2 depends from claim 1 which recites a single filament extending between the circumferential member and a third one of the plurality of proximal ends. This is shown in Figure 2S, 14b-1, 14b-2 as element 940, for example. 
However, the application, as filed, does not disclose a longitudinal member (in addition to the claimed single filament) that is both (1) extending from a first or second of the plurality of proximal ends of a transition portion and (2) not coupled to the circumferential member. For example, see Figures 2s, 14b-1, 14b-2. Figure 2R may show a longitudinal member in addition to the single filament, but this is not clear from the figures nor is it described in the specification. Further, the transition portion in the Figure 2R embodiment is not shown or described as configured to reach a proximal and distal main body portion, as required by claim 1. 
Claims 9, 11 are rejected based on their dependency from claim 2. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 refers to the circumferential surface area of the transition portion. It is unclear if this is reference to the entire surface comprised by transition portion (i.e. the width/diameter of the opening) or merely the portion comprised by material/struts and not any spaces/openings between the material/struts. Clarification is required. 
Claim 5 recites “the proximal ends of the transition portion” in lines 1-2. It is unclear if this is referring to: the claimed plurality of ends? A combination of the first, second and third proximal ends? In addition, as written, it seems that the aforementioned proximal ends reach a proximal location and a distal location. It is unclear how this is possible. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
          Claims 1-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaplan et al. (US Patent Application 2006/0025849).  
Claim 1, 5, 6, 8: Kaplan’849 teaches a prosthesis (50; Figure 2c) for placement at an ostium (paragraph [0036] and “BVL” and “MVL”, as shown in Figure 9a). 
The prosthesis includes a radially expansible support (52) configured for deployment in the branch body lumen (Figure 12-all). 

    PNG
    media_image1.png
    746
    410
    media_image1.png
    Greyscale
There is a transition portion (60; see annotated copy of Figure 2c below). The transition portion comprises a plurality of proximal ends (towards the bottom of the page). One of these ends are configured to reach a location in a proximal main body lumen and a second of these ends are configured to reach a location in a distal main body lumen (see annotated copy of Figure 10a below). 
 
    PNG
    media_image2.png
    539
    597
    media_image2.png
    Greyscale



There is a single filament (16) comprises a first end and a second end. The first end (i.e. top of this element, with respect to the page) is coupled with a third of the proximal ends of the transition portion.
 
    PNG
    media_image3.png
    587
    248
    media_image3.png
    Greyscale

Kaplan’849 does not disclose a circumferential member coupled to a second end of the filament in Figure 2c. 
However, However, Kaplan teaches a circumferential link can be used to assist in maintaining spatial orientation [0024], [0119] in any of the embodiments ([0111] states “In any of the frond designs disclosed herein, it may be desirable to provide a connection between the fronds in the vicinity of the free end”).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the prosthesis of Kaplan in fig. 2c to include the circumferential member of Kaplan in fig. 2f if desired to provide a connection between in the vicinity of the free end for the benefit of maintaining spatial orientation prior to a final expansion step [0111].  
          Claim 2: Kaplan’849 teaches a longitudinal member (165) extending from a proximal end of the transition portion. Since it is shorter than filament 16, it would not connect to the circumferential member. 
	Claim 3: Kaplan’849 teaches the support (52) has a first wall pattern and the transition portion (see annotated copy of Figure 2c in the rejection to claim 1 above) has a second, different wall pattern (Figure 2c). 
	Claim 4: Kaplan’849 teaches the transition portion has a circumferential surface area that is higher towards a distal end of the transition section (i.e. towards the top of the page) and lower towards a proximal end of the transition portion (i.e. towards the bottom of the page) (see Figure 2c). 
	Claim 7: Kaplan’849’s transition portion is coupled with apices on the support (see the circumferential ring of apices immediately distal to the transition portion). The transition portion has a first and second plurality of side-by-side filaments (this claim has no limits or requirement for what is considered a first or second plurality of side by side filaments; any of the struts that are part of the transition region are considered a side by side filament; three of them are considered “the first plurality” and two different struts are considered “the second plurality”). 
	Claim 9: Kaplan’849’s longitudinal member comprises a single filament (the claims use the open-ended transitional phrase “comprising”; this does not limit the claims to only a single filament). 
	Claim 10: Kaplan’849’s single filament (16) is sinusoidally/serpentine-shaped (Figure 2c). 
	Claim 11: Kaplan’849’s longitudinal member (165) is a dual serpentine member (Figure 2c). 
	Claim 12: The single filament of Kaplan’849 is configured to act as a compression member for transferring force applied to the support or transition portion since it is directly connected to both the support and transition portions and can transfer forces. 
Claim 13: The single filament of Kaplan’849 is configured to act as a tension member capable of resisting tensile force applied during deployment because it is made of a metal and will resist a tensile forces. 
Claim 14: See the rejection to claims 12 and 13 above. 
          Claim 15: Kaplan’849 teaches the circumferential member comprises two circumferential rings coupled together with an axial link ([0117] discloses another circumferential ring that will be configured like 52, as shown in the embodiment of fig. 2f, 52 comprises 2 rings coupled together with a link).
	Claim 16: Kaplan’849’s single filament (16) is a frond (Figure 2c). 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.




Claim(s) 1, 3-8, 12-16 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by Seguin et al. (US Patent 6,068,655)  or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Seguin’655 in view of Uflacker et al. (US Patent 6,093,203). 
Claim 1, 5, 6: Seguin’655 teaches a radially expansible support (5) configured to deployed in a branch body lumen; 
A transition portion (6) disposed proximal the radially expansible support. The transition portion comprises a plurality of proximal ends (see annotated copy of Figure 1 below. Note: all of the apices are considered proximal ends – only two are identified in in the figure for simplicity). 
 
    PNG
    media_image4.png
    405
    232
    media_image4.png
    Greyscale

A first of the proximal ends is configured to reach a location in a proximal main body lumen and a second of the proximal ends is configured to reach a location in a distal main body lumen (see the annotated copy of Figure 6 above – the two identified in the drawings are approximately 180 degrees from each other; when placed at an ostium of a branch vessel, one of these identified proximal ends would extend to a location in a proximal main lumen and the other would extend to a location in a distal main lumen because of their flared shape). 
Seguin’655 further teaches a circumferential member (7) and a connector (9) comprising a first and second end. The first end is coupled with a third one of the proximal ends of the transition portion and the second end is coupled with the circumferential member (see Figure 1). 
Seguin’655 describes the connector (9) as a bridge (column 4, line 27), this is considered a filament since it is a strut. 
 However, if this is not persuasive, Uflacker’203 teaches a similar device including a radially expandable support (22) connected to a circumferential member (20). Uflacker’203 shows the two elements are connected via a filament (24). Uflacker’203 teaches the filament is advantageous because it allows for bending at an angle to accommodate vessel connections (column 3, line 43-49). It would have been obvious to one of ordinary skill in the art to modify the device taught by Seguin’655 with a filament instead of a bridge, as taught by Uflacker’203, in order to provide the stated advantages. 
Further, the substitution of one known element (bridge in Seguin’655) for another (filament in Uflacker’203) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the connection mechanism in Seguin’255 would have yielded predictable results, namely, a connection between two adjacent stents placed in adjacent branch and main vessels. 
	Claim 3: In Seguin’655, the support (5) has a first wall pattern and the transition portion (6) disposed between the support (5) and circumferential portion (7) has a second, different wall pattern (Figure 1 shows that the transition portion has wider polygonal openings than the support portion; column 4, lines 35-42). 
	Claim 4: In Seguin’655, the transition portion has a circumferential surface area that is higher towards the distal end of the transition portion and lower towards the proximal ends of the transition portion (proximal end of transition portion is considered the end of region 6 that is closest to region 5, distal end of transition portion is considered the end of region 6 that is closest to region 7; the transition portion is widest, i.e. circumferential surface area is higher, towards the distal end of the transition portion, as shown in Figure 1). 
	Claim 7: In Seguin’655, the transition portion (6) is coupled with apices on the support (5) (via 9; support 5 has apices that are similar in shape/equivalent to “proximal ends” in transition region 6 identified in the annotated copy of Figure 1 above. note: “coupled with” does not require direct attachment). 
	Seguin’655’s transition portion has a first and second plurality of side by side filaments (this claim has no limits or requirement for what is considered a first or second plurality of side by side filaments; any of the struts forming the polygonal openings are considered a side by side filament; four of them are considered “the first plurality” and two different struts are considered “the second plurality”). 
	Claim 8: Seguin’655’s circumferential member (7) is configured to anchor support (5) (see Figure 6). 
	Claim 12: The single filament of Seguin’655 is configured to act as a compression member for transferring force applied to the support or transition portion since it is directly connected to both the support and transition portions and can transfer forces. 
Further, the single filament of Uflacker’203 is configured to act as a compression member for transferring force applied to the support or transition portion since it is directly connected to both the support and transition portions and can transfer forces. 
Claim 13: The single filament of Seguin’655 is configured to act as a tension member capable of resisting tensile force applied during deployment because it is made of a metal and will resist a tensile forces. 
Further, the single filament of Uflacker’203 is configured to act as a tension member capable of resisting tensile force applied during deployment because it is made of a metal and will resist a tensile forces. 
Claim 14: See the rejection to claims 12 and 13 above. 
Claim 15: The circumferential member (7) of Segiuin’655 comprises two circumferential rings (horizontal and diagonal elements come together to form two rings). 
Claim 16: The single filament of Seguin’655 is a frond (Figure 1)
The single filament of Uflacker’203  is a frond (Figure 2a)
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seguin’655 in view of Uflacker’203, as applied to claim 1, further in view of Mead et al. (US Patent 2005/0177222). 
	Claim 10: Seguin’655 in view of Uflacker’203 do not disclose the single filament is a serpentine/sinusoidal member. 
	Mead’222 is directed towards an invention comprising a connector between two expandable stent portions (see Figure 2a-2e). Mead’222 teaches the connector can be in the form of a single filament (Figure 2b), as in Uflacker’203, or alternately, a sinusoidal connection (Figure 2e). Mead’222 teaches this configuration serve to maintain the two stent portions within a minimum distance of each other. It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Seguin’655 in view of Uflacker’203 with a different connector, such the serpentine or dual serpentine members, as taught by Mead’222, in order to provide the stated advantages. 
Further, the substitution of one known element (bridge in Seguin’655) for another (sinusoidal connector in Mead’222) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the connection mechanism in Seguin’255 would have yielded predictable results, namely, a connection between two adjacent stents placed in adjacent branch and main vessels. 	

Double Patenting
          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,707,108. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claim 1 of the application are to be in found in claim 1 of the Patent.  Patent recites a radially expansible support, a transition portion (“a plurality of longitudinal members”), a circumferential member, a filament (“at least one longitudinal member coupled to the circumferential member”) , a first and second of the plurality of proximal ends (at least one other longitudinal member not coupled with the circumferential member). The difference between claim 1 of the application and claim 1 of the Patent lies in the fact that the Patent claim includes more elements and is thus more specific.  Thus the invention of claim 1 of the Patent is in effect a “species” of the “generic” invention of claim 1 of the application.  It has been held that the generic invention is “anticipated” by the “species”.  In re Goodman, 29 USPQ2D 2010 (Fed. Cir. 1993).
Claims 2 and 4-16 of the Patent correspond to claims 2, and 4-17 respectively.
The limitations of claim 3 of the application can be found in claim 1 of the Patent.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        24 May 2022

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771